Petition for Writ of Mandamus Dismissed and Opinion filed June 17, 2004








Petition for Writ of Mandamus Dismissed and Opinion
filed June 17, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00515-CV
____________
 
IN RE CHARLES L. GRABLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On May 24, 2004, Relator, Charles L. Grable, filed a petition
for writ of mandamus.  See Tex. R. App. P. 52.1.  Relator also filed a request for injunctive
relief.
Relator complains that the State of Texas failed to perform a
ministerial duty of informing the trial court the circumstances under which
relator was induced to plead guilty. 
Thus, relator seeks to compel the State to perform this alleged
duty.  Under section 22.221 of the
Government Code, this Court does not have the power to issue a writ against a
party other than a judge unless a writ is necessary to enforce our
jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(a) (Vernon 2004).  
Accordingly, the petition for writ of mandamus and the
request for injunctive relief are denied.
 




PER CURIAM
 
Petition
Dismissed and Opinion filed June 17, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.